DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In Claim 1 and 15, the prior art of record fails to teach or suggest, alone or in combination, wherein the replicating comprises replicating a last metadata operation from the metadata log to the second storage object using a volume barrier based upon the metadata log having a size of 1. 
In Claim 9, the prior art of record fails to teach or suggest, alone or in combination, while the first storage object and the second storage object are in an asynchronous replication state by executing the second incoming metadata operation upon the first storage object and replicating the second incoming metadata operation to the second computing device to execute upon the second storage object and refraining from logging the second incoming metadata operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
7. (Currently Amended) The method of claim 1, comprising: serializing replication of an incoming metadata operation with metadata operations replicated from the metadata log using the volume barrier- based upon the metadata log having a size of 1.

Conclusion                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/Examiner, Art Unit 2159                                                      
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159